DETAILED ACTION
	Receipt of Applicant’s Amendment, filed October 5, 2022 is acknowledged.  
Claims 1, 17, 19, and 20 were amended.
Claims 2, 3, 13, 16, 18 and 24 were cancelled.
Claims 25*26 were newly added.
Claims 1, 4-12, 14-15, 17, 19-23, 25-26 are pending in this office action.

Information Disclosure Statement
	Please note copies of USPTO office actions are not required.
“each information disclosure statement must include a legible copy of: …(c) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004).” (Emphasis added, quotation from MPEP 609.04(a)(II)(c))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 14-15, 17, 19, 20-23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 19, and 20, claim 1 recites the limitation "wherein the synonym data specifies a synonym relationship that designates one or more terms to be synonymous with the object name corresponding to the node… generating one or more results based at least in part on one or more of the synonym relationships… that designate terms to be synonymous with object names of the one or more nodes”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant is attempting to define new designated terms, or attempting to refer to the previously defined designated one or more terms.  For examination purposes this claim limitation has been construed to refer to the previously defined designated one or more terms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 17, 19, 20-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn [2012/290518] in view of Chen [2004/0220905]

With regard to claim 1 Flinn teaches A method performed by one or more computers, the method comprising: 
storing semantic graph data indicating a semantic graph (Flinn, ¶26 “fuzzy network”; ¶47), wherein the semantic graph includes (i) nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) representing objects (Flinn, ¶47 “fuzzy content network 600 includes “content,” “data,” or “information,” packaged in objects 710”), each of the nodes having corresponding node identifier as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) and object name as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”), and (ii) edges between the nodes as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) that indicate relationships among the objects (Flinn, ¶26 “relationships among the nodes that have affinities that are by degree”; ¶54 “The various objects 710 of the content network 700 are interrelated by degrees using relationships 716 (unidirectional and bidirectional arrows) and relationship indictors 718 (values)”), wherein the edges of the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710)  … synonym (Flinn, ¶68 “constituent elements (or synonyms) of OCVs that occur frequently among the objects)  … that each (i) connect two of the nodes (Flinn, ¶67 “for each object a vector or vectors comprising one or more constituent elements… is generated along with a numerical weight or value corresponding to each constituent element”) in the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710), and (ii) specify that a synonym relationship (Flinn, ¶68 “synonyms”) exists between the two nodes as the constituent elements (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”) that the synonym edge connects as the association between the constituent elements (Id), where in the synonym edges are assigned scores as the weight (Id) indicating the respective strengths of synonym relationships among the pairs of nodes connected by the synonym … (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”  Please note that the constituent element has been identified as one term while the indexed object has been identified as the second term in a pair of terms);
for each node of at least some of the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) in the semantic graph (Flinn, Figure 3, see 700), storing synonym data as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”)  associated as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) with the node identifier for the node as the label of the topic object (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), wherein the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”) specifies a synonym relationship that designates one or more terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object name corresponding to the node as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”);
receiving a request to provide information (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”) using the semantic graph (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations… in which the recommended objects 225 are sourced from a collection of objects 212”); 
in response to receiving the request (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”);
	determining one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) for one or more of the nodes of the semantic graph that are relevant to the request as the search results collected from the fuzzy content network (Flinn, ¶223 “sourced from a collection of objects 212 residing in one or more structural aspects 210bci, 210bi, 210ci; Figure 5A, see structural aspect 210D is the Fuzzy content network 700 which is depicted in Figure 3); and
generating one or more results (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations... in which the recommended objects 225 are sourced from a collection of objects 212”) based at least in part on one or more of the synonym relationships as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”) specified by the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”; ¶226 “the targeted OCVs preferentially takes into account the number of occurrences of common constituent elements (or synonyms) between the base OCV and each of the targeted OCVs) associated with the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), that designate terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”)  to be synonymous as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”; (Flinn, ¶68 “constituent elements (or synonyms)”)) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object names of the one or more of the nodes as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”) corresponding to the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”); and 
providing the one or more results in a response to the request (¶46 “The adaptive recommendations 250 may be delivered through any computer implemented means”).  
Flinn does not explicitly teach that the edges of the semantic graph include synonyms.  To be clear, Flinn teaches generating a semantic graph that is capable of storing multiple sets of relationships of multiple types and associated relationship indicators between objects (Flinn, ¶59) and explicitly teaches generating synonyms for terms in the graph (Flinn, ¶67-¶69).  Flinn teaches that the synonyms are stored in an index (Flinn, ¶67) instead of as edges within the semantic graph.
Chen teaches wherein the edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts”) of the semantic graph (Chen, ¶60 “structuralized into the ‘tree-like graph’”) include synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) that each (i) connect two of the nodes in the semantic graph as the links between nodes (Id), and (ii) specify that a synonym relationship exists between the two nodes that the synonym edge connects as the relation that includes synonyms between two nodes (Id), wherein the synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) … of synonym relationships among the pairs of nodes connected by the synonym edges (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the content network taught by Flinn using the links to represent basic relationships such as synonyms as it yields the predictable results of storing the data within the graph.  Chen describes a well-known method of generating a tree-like graph, wherein the links between the nodes represent basic relationships such as synonyms.  One of ordinary skill in the art would recognize this as a known method of building such as a graph and would deems it a simple substitution of one structuring method for another used to represent the same data.  Each specific means of structuring the data has known advantages and disadvantages that one of ordinary skill in the art would recognize.  Each specific means of structuring the data would be expected to enable the data to be stored and accessed.  The content network taught by Flinn is explicitly depicted as being capable of using multiple relationship types each associated with relationship indicators (Flinn, ¶58, ¶59).  Within the proposed combination, the device is modified to store the synonym relationship in the tree structure as taught by Chen, as one of the multiple relationship types within the tree structure taught by Flinn.

With regard to claim 4 the proposed combination further teaches wherein the synonym data indicates a synonym relationship that was manually entered by a user (Flinn, ¶77 “objects are tagged with one or more words or phrases corresponding to subjects or topics… they may be entered directly by a user”).  

With regard to claim 5 the proposed combination further teaches wherein the objects represented by the nodes are identified from a database for a particular organization (Flinn ¶59 “multiple sets of relationships of multiple types and associated relationship indicators 718 may be defined between two objects 710”; ¶60 “a first set of relationships 716 and associated relationship indicators 718 may be used for a first purpose or be available to a first set of users while a second set of relationships 716 and associated relationship indicators 718 may be used for a second purpose or available to a second set of users”).  

With regard to claim 6 the proposed combination further teaches wherein the semantic graph includes connections among nodes representing the objects, wherein the connections are determined (Flinn, ¶40 “applying usage behavior information 202, including, but not limited to the usage behavior information described by Table 1, to generate relationships or affinities 214 among objects 212 may be termed “behavioral indexing” herein”) (i) from data or documents of a particular organization (Flinn ¶59 “multiple sets of relationships of multiple types and associated relationship indicators 718 may be defined between two objects 710”; ¶60 “a first set of relationships 716 and associated relationship indicators 718 may be used for a first purpose or be available to a first set of users while a second set of relationships 716 and associated relationship indicators 718 may be used for a second purpose or available to a second set of users”) and (ii) user interactions of users in the particular organization (Flinn, ¶42 “usage behavior patterns 248 may be interpreted with respect to a single user 200, or to multiple users 200; the multiple users may be described herein as a community, an affinity group, or a user segment”).  

With regard to claim 7 the proposed combination further teaches providing access to the semantic graph as a semantic graph service accessible through an application programming interface (Figure 5G, see learning layer API (500); ¶212 “In some embodiments learning layer functions can be accessed by other systems through an application programming interface (API)”)); 
wherein receiving the request (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”) comprises receiving a query as a query (Id) for the semantic graph service through the application programming interface (Figure 5G, see users 200 access the system is done through the learning layer API 500; ¶212 “In some embodiments learning layer functions can be accessed by other systems through an application programming interface (API)”); and 
wherein providing the one or more results (¶46 “The adaptive recommendations 250 may be delivered through any computer implemented means”) comprises providing data identifying objects represented in the semantic graph (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations... in which the recommended objects 225 are sourced from a collection of objects 212”) as output of the semantic graph service (Figure 5G, see output from the learning layer API 500 is sent to the users 200; ¶235 “in-context recommendation functions... being accessed through a learning layer application programming interface (API)”).  

With regard to claim 17 the proposed combination further teaches wherein the synonym data includes scores that indicate differing strengths of relationships for different synonym pairs (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”  Please note that the constituent element has been identified as one term while the indexed object has been identified as the second term in a pair of terms); and
wherein the method comprises altering the scores based on user interactions with nodes associated with the terms in the synonym pairs (Flinn ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”).  

With regard to claim 19 Flinn teaches A system comprising: 
one or more computers (Flinn, ¶408 “processor-based computer hardware”); and 
one or more computer-readable media as the server (Flinn, ¶409 “the one or more computer-based applications 925, in part or as a whole, may reside on the server 950”) storing instructions as the applications (Id) that, when executed by the one or more computers (Flinn, ¶408 “One or more processors of the computing hardware may be configured to execute the computer-based applications”), cause the one or more computers to perform operations comprising: 
storing semantic graph data indicating a semantic graph (Flinn, ¶26 “fuzzy network”; ¶47), wherein the semantic graph includes (i) nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) representing objects (Flinn, ¶47 “fuzzy content network 600 includes “content,” “data,” or “information,” packaged in objects 710”), each of the nodes having corresponding node identifier as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) and object name as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”), and (ii) edges between the nodes as the relationships among the nodes(Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) that indicate relationships among the objects (Flinn, ¶26 “relationships among the nodes that have affinities that are by degree”; ¶54 “The various objects 710 of the content network 700 are interrelated by degrees using relationships 716 (unidirectional and bidirectional arrows) and relationship indictors 718 (values)”), wherein the edges of the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710)  ... synonym (Flinn, ¶68 “constituent elements (or synonyms) of OCVs that occur frequently among the objects)  ... that each (i) connect two of the nodes (Flinn, ¶67 “for each object a vector or vectors comprising one or more constituent elements… is generated along with a numerical weight or value corresponding to each constituent element”) in the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710), and (ii) specify that a synonym relationship (Flinn, ¶68 “synonyms”) exists between the two nodes as the constituent elements (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”) that the synonym edge connects as the association between the constituent elements (Id), where in the synonym edges are assigned scores as the weight (Id) indicating the respective strengths of synonym relationships among the pairs of nodes connected by the synonym ... (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”  Please note that the constituent element has been identified as one term while the indexed object has been identified as the second term in a pair of terms); 
for each node of at least some of the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) in the semantic graph (Flinn, Figure 3, see 700), storing synonym data as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”)  associated as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) with the node identifier for the node as the label of the topic object (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), wherein the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”) specifies a synonym relationship that designates one or more terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object name corresponding to the node as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”);
receiving a request to provide information (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”) using the semantic graph (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations… in which the recommended objects 225 are sourced from a collection of objects 212”); 
in response to receiving the request (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”);
	determining one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) for one or more of the nodes of the semantic graph that are relevant to the request as the search results collected from the fuzzy content network (Flinn, ¶223 “sourced from a collection of objects 212 residing in one or more structural aspects 210bci, 210bi, 210ci; Figure 5A, see structural aspect 210D is the Fuzzy content network 700 which is depicted in Figure 3); and
generating one or more results (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations... in which the recommended objects 225 are sourced from a collection of objects 212”) based at least in part on one or more of the synonym relationships as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”) specified by the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”; ¶226 “the targeted OCVs preferentially takes into account the number of occurrences of common constituent elements (or synonyms) between the base OCV and each of the targeted OCVs) associated with the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), that designate terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”)  to be synonymous as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”; (Flinn, ¶68 “constituent elements (or synonyms)”)) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object names of the one or more of the nodes as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”) corresponding to the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”); and 
providing the one or more results in a response to the request (¶46 “The adaptive recommendations 250 may be delivered through any computer implemented means”).
Flinn does not explicitly teach that the edges of the semantic graph include synonyms.  To be clear, Flinn teaches generating a semantic graph that is capable of storing multiple sets of relationships of multiple types and associated relationship indicators between objects (Flinn, ¶59) and explicitly teaches generating synonyms for terms in the graph (Flinn, ¶67-¶69).  Flinn teaches that the synonyms are stored in an index (Flinn, ¶67) instead of as edges within the semantic graph.
Chen teaches wherein the edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts”) of the semantic graph (Chen, ¶60 “structuralized into the ‘tree-like graph’”) include synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) that each (i) connect two of the nodes in the semantic graph as the links between nodes (Id), and (ii) specify that a synonym relationship exists between the two nodes that the synonym edge connects as the relation that includes synonyms between two nodes (Id), wherein the synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) … of synonym relationships among the pairs of nodes connected by the synonym edges (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the content network taught by Flinn using the links to represent basic relationships such as synonyms as it yields the predictable results of storing the data within the graph.  Chen describes a well-known method of generating a tree-like graph, wherein the links between the nodes represent basic relationships such as synonyms.  One of ordinary skill in the art would recognize this as a known method of building such as a graph and would deems it a simple substitution of one structuring method for another used to represent the same data.  Each specific means of structuring the data has known advantages and disadvantages that one of ordinary skill in the art would recognize.  Each specific means of structuring the data would be expected to enable the data to be stored and accessed.  The content network taught by Flinn is explicitly depicted as being capable of using multiple relationship types each associated with relationship indicators (Flinn, ¶58, ¶59).  Within the proposed combination, the device is modified to store the synonym relationship in the tree structure as taught by Chen, as one of the multiple relationship types within the tree structure taught by Flinn.

With regard to claim 20 Flinn teaches One or more non-transitory computer-readable media as the server (Flinn, ¶409 “the one or more computer-based applications 925, in part or as a whole, may reside on the server 950”) storing instructions as the applications (Id) that, when executed by one or more computers (Flinn, ¶408 “One or more processors of the computing hardware may be configured to execute the computer-based applications”), cause the one or more computers as the computing hardware (Id) to perform operations comprising: 
storing semantic graph data indicating a semantic graph (Flinn, ¶26 “fuzzy network”; ¶47), wherein the semantic graph includes (i) nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) representing objects (Flinn, ¶47 “fuzzy content network 600 includes “content,” “data,” or “information,” packaged in objects 710”), each of the nodes having corresponding node identifier as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) and object name as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”), and (ii) edges between the nodes as the relationships among the nodes(Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) that indicate relationships among the objects (Flinn, ¶26 “relationships among the nodes that have affinities that are by degree”; ¶54 “The various objects 710 of the content network 700 are interrelated by degrees using relationships 716 (unidirectional and bidirectional arrows) and relationship indictors 718 (values)”), wherein the edges of the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710)  ... synonym (Flinn, ¶68 “constituent elements (or synonyms) of OCVs that occur frequently among the objects)  ... that each (i) connect two of the nodes (Flinn, ¶67 “for each object a vector or vectors comprising one or more constituent elements… is generated along with a numerical weight or value corresponding to each constituent element”) in the semantic graph as the relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710), and (ii) specify that a synonym relationship (Flinn, ¶68 “synonyms”) exists between the two nodes as the constituent elements (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”) that the synonym edge connects as the association between the constituent elements (Id), where in the synonym edges are assigned scores as the weight (Id) indicating the respective strengths of synonym relationships among the pairs of nodes connected by the synonym ... (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”  Please note that the constituent element has been identified as one term while the indexed object has been identified as the second term in a pair of terms); 
for each node of at least some of the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710) in the semantic graph (Flinn, Figure 3, see 700), storing synonym data as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”)  associated as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) with the node identifier for the node as the label of the topic object (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), wherein the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”) specifies a synonym relationship that designates one or more terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object name corresponding to the node as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”);
receiving a request to provide information (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”) using the semantic graph (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations… in which the recommended objects 225 are sourced from a collection of objects 212”); 
in response to receiving the request (Flinn, ¶46 “Adaptive recommendations 250 may also be generated in response to direct user requests or quires, including search requests”);
	determining one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”) for one or more of the nodes of the semantic graph that are relevant to the request as the search results collected from the fuzzy content network (Flinn, ¶223 “sourced from a collection of objects 212 residing in one or more structural aspects 210bci, 210bi, 210ci; Figure 5A, see structural aspect 210D is the Fuzzy content network 700 which is depicted in Figure 3); and
generating one or more results (Flinn, ¶5A, 250; ¶223 “the generation of in-context recommendations... in which the recommended objects 225 are sourced from a collection of objects 212”) based at least in part on one or more of the synonym relationships as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”) specified by the synonym data (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”; ¶226 “the targeted OCVs preferentially takes into account the number of occurrences of common constituent elements (or synonyms) between the base OCV and each of the targeted OCVs) associated with the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”), that designate terms (Flinn, ¶67 “a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts”) to be synonymous (Flinn, ¶68 “constituent elements (or synonyms)”)  to be synonymous as the synonym relationships are taken into account when selecting the recommendation (Flinn, ¶226  “the targeted OCVs preferentially takes into account he number of occurrences of common constituents elements (or synonyms) between the base OCV and each of the targeted OCVs”; (Flinn, ¶68 “constituent elements (or synonyms)”)) with the as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) object names of the one or more of the nodes as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”) corresponding to the determined one or more node identifiers as the label (Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”); and  
providing the one or more results in a response to the request (¶46 “The adaptive recommendations 250 may be delivered through any computer implemented means”).
Flinn does not explicitly teach that the edges of the semantic graph include synonyms.  To be clear, Flinn teaches generating a semantic graph that is capable of storing multiple sets of relationships of multiple types and associated relationship indicators between objects (Flinn, ¶59) and explicitly teaches generating synonyms for terms in the graph (Flinn, ¶67-¶69).  Flinn teaches that the synonyms are stored in an index (Flinn, ¶67) instead of as edges within the semantic graph.
Chen teaches wherein the edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts”) of the semantic graph (Chen, ¶60 “structuralized into the ‘tree-like graph’”) include synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) that each (i) connect two of the nodes in the semantic graph as the links between nodes (Id), and (ii) specify that a synonym relationship exists between the two nodes that the synonym edge connects as the relation that includes synonyms between two nodes (Id), wherein the synonym edges (Chen, ¶60 “the links between these nodes represent the relationships between these concepts, The basic relationships may include, but are not limited to hypernyms, hyponyms, synonyms, etc.”) … of synonym relationships among the pairs of nodes connected by the synonym edges (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the content network taught by Flinn using the links to represent basic relationships such as synonyms as it yields the predictable results of storing the data within the graph.  Chen describes a well-known method of generating a tree-like graph, wherein the links between the nodes represent basic relationships such as synonyms.  One of ordinary skill in the art would recognize this as a known method of building such as a graph and would deems it a simple substitution of one structuring method for another used to represent the same data.  Each specific means of structuring the data has known advantages and disadvantages that one of ordinary skill in the art would recognize.  Each specific means of structuring the data would be expected to enable the data to be stored and accessed.  The content network taught by Flinn is explicitly depicted as being capable of using multiple relationship types each associated with relationship indicators (Flinn, ¶58, ¶59).  Within the proposed combination, the device is modified to store the synonym relationship in the tree structure as taught by Chen, as one of the multiple relationship types within the tree structure taught by Flinn.

With regard to claim 21 Flinn further teaches wherein the synonym data as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”) for nodes as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”) is stored in as the content objects including the information itself (Flinn, ¶50 “Content objects 710c, as shown in Fig 4C, are encapsulations that optionally contain meta-information 712c and relationships to other objects 710 (not shown).  Additionally, content objects 710c may include either an embedded pointer to information or the information 714 itself”) the semantic graph data (Flinn, ¶26 “fuzzy network”; ¶47), and wherein data areas defining the nodes in the semantic graph include fields as the content objects including the information itself (Flinn, ¶50 “Content objects 710c, as shown in Fig 4C, are encapsulations that optionally contain meta-information 712c and relationships to other objects 710 (not shown).  Additionally, content objects 710c may include either an embedded pointer to information or the information 714 itself”) that specify synonyms for as the constituent elements being used as topics (Flinn, ¶69 “These one or more identified constituent elements may then be transformed, via, for example, application of appropriate lexicon-based information and techniques into or directly server without transformation as, topics 710t”)  the object names of the respective nodes as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”).  

With regard to claim 22 Flinn further teaches wherein the synonym data as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”) is stored in as the content objects including pointers to the information (Flinn, ¶50 “Content objects 710c, as shown in Fig 4C, are encapsulations that optionally contain meta-information 712c and relationships to other objects 710 (not shown).  Additionally, content objects 710c may include either an embedded pointer to information or the information 714 itself”) a table that as the index vector (Flinn, ¶67 “index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements… each of the associated constituent elements with respect to the associated indexed object 212”) maps as associates the index vector to the object (Id) node identifiers as the label for the object(Flinn, ¶49 “the topic object 710t thus essentially operates as a ‘label’ to a class of information”; ¶67) for the nodes in the semantic graph as the object of the network (Flinn, ¶26 “fuzzy network”; ¶47; ¶67) to synonyms as the constituent elements (Flinn, ¶67) for the object names for the objects represented by the respective nodes as the meta-information including a title (Flinn, ¶50 “Content objects 710c… optionally contain meta-information 712c and relationships to other objects 710… content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, ‘information 714’)”; ¶52 “Examples of meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail… Meta-information may also include a pointer to referenced information, such as a uniform resource locator(URL)”).  

With regard to claim 23 Flinn further teaches wherein the nodes (Flinn, ¶50 “Content objects 710c, as shown in Fig 4C, are encapsulations that optionally contain meta-information 712c and relationships to other objects 710 (not shown).  Additionally, content objects 710c may include either an embedded pointer to information or the information 714 itself”) of the semantic graph (Flinn, ¶26 “fuzzy network”; ¶47) comprise synonym nodes as constituent elements are synonyms (Flinn, ¶68 “constituent elements (or synonyms)”; ¶67 “algorithms may be applied to index objects 212 such that for each object 212 a vector or vectors comprising one or more constituent elements, such as words, phrases, or concepts, is generated”) that have the function to designate synonyms for objects represented by other nodes in the semantic graph (Flinn, ¶68 “constituent elements (or synonyms) of OCVs that occur frequently among the objects that are inferred to be of high interest to a user and that have high relatively high relevance weightings in the OCVs are favored for identification”).  

With regard to claim 25 the proposed combination further teaches wherein multiple scores as weights (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”) are assigned for at least a first synonym edge as a first relationships among the nodes (Flinn, ¶26 “the term “fuzzy network” as used herein is defined as a computer-implemented plurality of nodes, with relationships among the nodes that have affinities that are by degree”; Figure 3, see the graph 700a containing nodes 34 and 710; Chen, ¶60 “the links between these nodes represent the relationships between these concepts”) that connects a first node and a second node in the semantic graph as the nodes for the relationship (Id), wherein the multiple scores including (i) a first score indicating a degree to which the first node is used as a synonym for the second node as the directional importance between the associated constituent elements (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”; ¶56 “The relationship 716 between objects 710 may be bi-directional, as indicated by the double arrows.  Each double-pointing arrow includes two relationship indicators 718, one for each “direction” of the relationship between the objects”), and (ii) a second score indicating a degree to which the second node is used as a synonym for the first node as the directional importance between the associated constituent elements (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object”; ¶56 “The relationship 716 between objects 710 may be bi-directional, as indicated by the double arrows.  Each double-pointing arrow includes two relationship indicators 718, one for each “direction” of the relationship between the objects”).  

With regard to claim 26 the proposed combination further teaches storing a record for at least a first synonym edge that connects a first node and a second node in the semantic graph, wherein the record designates one or more first terms or topics that increase a strength of the synonym relationship specified by the first synonym edge as increasing the relationship (Flinn ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”), and
wherein the record designates one or more second terms or topics that decrease a strength of the synonym relationship specified by the first synonym edge as decreasing the relationship (Flinn ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”).  
 
Claim 8-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn Chen in view of Baker [8661012].

With regard to claim 8 Flinn further teaches identifying a first term as a candidate synonym for a second term (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”; Please note that the constituent element has been identified as a first term while the indexed object has been identified as the second term in a pair of terms); 
validating … relationship based on usage information indicating user actions with respect to the first term and the second term as monitoring the user response to the communication (Flinn ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”); and 
based on validating the … relationship, updating the synonym data to indicate that the first term is a synonym for the second term  as increasing or decreasing the frequency of selection for a particular recommended phrase (Flinn, ¶38 “The content aspect 230 may be updated based on the usage aspect 220; ¶244 “system structural updates”; ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”; ¶71 “relationship indicators may be generated automatically be evaluating candidate clusters of content objects based on behavioral information”).  
Flinn does not explicitly teach validating the candidate synonym.  Baker teaches identifying a first term as a candidate synonym as candidate synonym (Baker, Column 4 line 65 through column 5 line 1 “An altered query is defined as a query obtained by replacing a phrase in the original user query with a candidate synonym”) for a second term as the phrase in the original query; 
validating the candidate synonym relationship (Baker, Column 5, line 22-27 “To further ensure that candidates are effectively synonymous, one or more additional tests can be used”) based on usage information indicating user actions with respect to the first term and the second term (Baker, Column 5, lines 23-39); and 
based on validating the candidate synonym relationship (Baker, Column 5, line 22-27 “To further ensure that candidates are effectively synonymous, one or more additional tests can be used”), 
updating the synonym data to indicate that the first term is a synonym for the second term as declaring the synonym as a useful synonym (Baker, Column 6, line 31-33 “where a qualified synonym is declared a useful synonym depends on the threshold value of evidence that is sufficient for the application”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the synonym identification operations taught by Flinn to validate the synonym as taught by Baker as it provides the predictable results of detecting synonym mappings of words in a given context (Baker, Column 2, lines 23-25).

With regard to claim 9 the proposed combination further teaches wherein identifying the first term as the candidate synonym as candidate synonym (Baker, Column 4 line 65 through column 5 line 1 “An altered query is defined as a query obtained by replacing a phrase in the original user query with a candidate synonym” which may be the identified constituent element (Flinn, ¶67) for the second term as the phrase in the original query (Id, wherein the indexed object taught by Flinn may be identified as the term in the original query)  comprises: 
determining that one or more users have labeled an item using the first term as the use of the phrase A in the query (Baker, Column 5, lines 24-26 “determine whether for every query containing the phrase A, the corresponding query with the phrase B substituted for A has a moderately high probability of occurrence”); and 
determining that one or more users have labeled the item using the second term as the use of the phrase B in the query (Id).  

With regard to claim 10 the proposed combination further teaches wherein identifying the first term as a candidate synonym as candidate synonym (Baker, Column 4 line 65 through column 5 line 1 “An altered query is defined as a query obtained by replacing a phrase in the original user query with a candidate synonym” which may be the identified constituent element (Flinn, ¶67) for the second term as the phrase in the original query (Id, wherein the indexed object taught by Flinn may be identified as the term in the original query) comprises: 
determining a measure of co-occurrence (Baker, Column 5, lines 34-37 “for every query containing A, fi the corresponding query with B substituted for A occurs, the two queries have a minimum provability of having a number of the top results in common”; Flinn, ¶97 “establish object-to-object relationship. For example, … determine expected co-occurrences of objects”), interchangeability as the use of the phrase A in the query (Baker, Column 5, lines 24-26 “determine whether for every query containing the phrase A, the corresponding query with the phrase B substituted for A has a moderately high probability of occurrence”), or affinity for the first term and the second term based on contents of documents or data of a particular organization (Flinn ¶59 “multiple sets of relationships of multiple types and associated relationship indicators 718 may be defined between two objects 710”; ¶60 “a first set of relationships 716 and associated relationship indicators 718 may be used for a first purpose or be available to a first set of users while a second set of relationships 716 and associated relationship indicators 718 may be used for a second purpose or available to a second set of users”); and 
determining that the measure satisfies a predetermined threshold (Baker, Column 6 lines 30-33 “whether a qualified synonym is declared a useful synonym depends on the threshold value of evidence that is sufficient for the application”).  

With regard to claim 11 the proposed combination further teaches wherein validating the candidate synonym relationship (Baker, Column 5, line 22-27 “To further ensure that candidates are effectively synonymous, one or more additional tests can be used”; Flinn ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”) comprises: 
providing first data to a first set of users, the first data including the first term as providing the communication to the user ([Flinn, ¶400]; wherein such recommendations may include a query containing the phrase A [Baker, Column 5, lines 23-27] wherein each relationship is established for a specific set of users [¶60 “a first set of relationships 716 and associated relationship indicators 718 may be used for a first purpose or be available to a first set of users while a second set of relationships 716 and associated relationship indicators 718 may be used for a second purpose or available to a second set of users”]);  41ATT'Y DOCKET No.: 30693-0245001 
providing second data to a second set of users, wherein the second data comprises the first data with the second term used in place of the first term as providing the communication to the user ([Flinn, ¶400]; wherein such recommendations may include a query containing the phrase B [Baker, Column 5, lines 23-27] wherein each relationship is established for a specific set of users [¶60 “a first set of relationships 716 and associated relationship indicators 718 may be used for a first purpose or be available to a first set of users while a second set of relationships 716 and associated relationship indicators 718 may be used for a second purpose or available to a second set of users”]); 
tracking actions of users in the first set of users and the second set of users after presentation of the first data and the second data (Baker Column 5, lines 20-39; Flinn, ¶400 “it is determined that the recommendation recipient reads the corresponding recommended item of content, then the relative frequency of selection of the one or more phrases comprising the explanation of the adaptive recommendation 250 might be preferentially increased verse other phrases that were not included in the user communication.  Alternatively, if the communication elicited one or more behaviors from the communication recipient that were indicative of indifference or a less than positive reaction, then the relative frequency of the selection of the one or more phrases comprises the communication might be preferentially decreased”); and 
determining, based on the tracked actions, that the first term is a synonym for the second term as increasing or decreasing the frequency of selection or a particular recommended phrase (Flinn ¶400) when a synonym is declared a useful synonym from the testing (Baker Column 6, lines 31-33).  

With regard to claim 12 the proposed combination further teaches wherein validating the candidate synonym relationship comprises analyzing instances of the first term and the second term in different contexts to determine whether the synonym relationship remains valid in each of the different contexts (Baker, Column 5, line 22-27 “To further ensure that candidates are effectively synonymous, one or more additional tests can be used”; Column 11, lines 37-50 “gathers statistics for each context in which the phrases occurs frequently… some contexts will include data from many queries.  Step 350 evaluates the above statistics for each context, retaining, for each context, only the 20 most common candidate synonyms”).  

With regard to claim 14 the proposed combination further teaches wherein updating (Flinn, ¶244 “combining access sequences and access duration will generally provide better inferences and associated system structural updates”) the synonym data comprises updating the semantic graph data (Flinn, ¶244 “combining access sequences and access duration will generally provide better inferences and associated system structural updates”) to  add (Figure 5A, 246 “automatically updating the content”) a new node (Flinn, ¶26 “plurality of nodes”; ¶49 “the objects 710 may be either topic objects 710t or content objects 710c”) to the semantic graph (Flinn, ¶26 “fuzzy network”; ¶47), wherein the new node specifies that the first term is a synonym for the second term (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”;  Please note that the constituent element has been identified as a first term while the indexed object has been identified as the second term in a pair of terms).  

With regard to claim 15 the proposed combination further teaches wherein updating (Flinn, ¶244 “combining access sequences and access duration will generally provide better inferences and associated system structural updates”) the synonym data comprises updating the semantic graph data (Flinn, ¶244 “combining access sequences and access duration will generally provide better inferences and associated system structural updates”) to  add (Figure 5A, 246 “automatically updating the content”) a new edge (Flinn, ¶26 “relationships among the nodes that have affinities that are by degree”; ¶54 “The various objects 710 of the content network 700 are interrelated by degrees using relationships 716 (unidirectional and bidirectional arrows) and relationship indictors 718 (values)”) to the semantic graph (Flinn, ¶26 “fuzzy network”; ¶47), wherein the new edge specifies that the first term is a synonym for the second term (Flinn, ¶67 “wherein each of the corresponding weights is indicative of the inferred importance or relevance of each of the associated constituent elements with respect to the associated indexed object 212”;  Please note that the constituent element has been identified as a first term while the indexed object has been identified as the second term in a pair of terms).  

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. 

With regard to claim 1, applicant argues that Flinn does not teach designating one or more terms to be synonyms with the object name.  Specifically, applicant argues that within Flinn the OCV is a collection of “words, phrase, and concepts” along with “associated weights and values” based on “word or phrases frequencies within an object”.  Applicant argues that there is no way to know which elements might be considered synonyms for the title of an object, or even if any such synonyms are included in an OCV.
In response to the preceding argument it is noted that Flinn has been modified in view of Chen to incorporate a synonym graph within the Content Network, as an alternative set of relationship types with their associated relationship indicators (¶58, ¶59).  A synonym graph includes the words, phrases, concepts as the nodes.  The edges between these nodes represents the synonym relationship.  One of ordinary skill in the art would recognize that within the proposed combination, the title of a node, and the label for a node are simply the words or phrases of the node.  Flinn teaches building an object contents vector (Flinn, ¶67) that comprise constituent elements (i.e. synonyms (¶68)) for the indexed object (Flinn, ¶67).  This indexed object would include such things as the title of the object.  Within the proposed combination, the OCV is replaced by storing the synonyms in the structure of the graph itself.  Where the words, phrases, concepts are stored as nodes within the graph, with the relations being stored as edges as taught by Chen.  The distinction applicant sees between the claimed invention and the proposed combination of the prior art is unclear.  One of ordinary skill in the art would see the obvious combination of a synonym graph within the content network taught by Flinn as reading on the claim language “specifies a synonym relationship that designates one or more terms to be synonyms with the object name”.

With regard to claim 1, applicant argues that Flinn teaches that the weights indicate how frequent or importance a “constituent element” is for an object, but do not indicate “strengths of synonym relationships among the pairs of nodes connected by the synonym edges”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Please note that the Constituent elements within Flinn are synonyms (¶68).  One of ordinary skill in the art would recognize the teaching of “inferred importance or relevance of each of the associated constituent elements” of the synonym as a “strength of synonym”.  Within the proposed combination, the semantic graph is modified such that the synonym information is stored within the graph itself, per the teachings of Chen.  When storing synonyms within a tree graph, the edges represent the relationship, where the nodes represent the synonym term.  When incorporating the synonyms within the graph storage structure, one of ordinary skill in the art would recognize that the edges are associated with the disclosed importance of relevance (Flinn, ¶54).  Applicant simply states that the prior art does not read on the claim language but does not provide any reasoning or rational to support this statement.
Based on the above reasoning the applied rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156